Per Curiam. This claim, arising out of the death of a law enforcement officer, allegedly killed in the line of duty, seeks payment of compensation to the decedent’s surviving spouse pursuant to the provisions of the "Law Enforcement Officers and Fireman Compensation Act,” (hereafter, "the Act”) Ill. Rev. Stat., 1971, Ch. 48, Sec. 281 et seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on May 12, 1975, the Court finds as follows: 1. That the claimant, Eugenia Love, is the wife of the decedent as stated in her application for benefits; 2. There was no "Designation of Beneficiary” form executed by the decedent prior to his death; 3. That the decedent, Donald Dean Love, was a Deputy Sheriff employed by the Sheriff of Macoupin County and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on January 4, 1974. 4. That on said date, Deputy Love, in full uniform, responded in a marked Sheriff’s automobile to a call of a disturbance at a home near the Carlinville city limits, where one David Woods, age 24, who had a history of mental problems and treatment, had been harassing a young lady and another couple. Deputy Love drove the Sheriff’s automobile onto the driveway of the residential property, parking it directly behind Woods’ car, at a location approximately 250 feet from the main roadway. The driveway was a sheet of ice and the weather was extremely cold, near zero degrees. Deputy Love entered the residence and began his investigation. Shortly thereafter, Woods attempted to enter the home, and Deputy Love told Woods that he would not be permitted to talk to the young lady, who was also within the house. At that instant, Woods ran from the porch of the home cursing and began to undress as he ran from the house into the darkness. Deputy Love pursued Woods, who began to throw pieces of ice at the officer. Deputy Love used his "mace” in an effort to subdue Woods. Woods then ran to his car, with Love chasing him, and Woods locked himself inside of his automobile in an attempt to avoid arrest. Thereafter, with the assistance of Woods’ uncle, who had arrived at the disturbance scene, Deputy Love was able to handcuff Woods. Deputy Love then began to lead Woods to the Sheriff’s squad car when Love suddenly collapsed, as a result of his exertion in pursuing Woods, through the darkness for more than 250 feet, in the bitter cold, in an attempt to apprehend him. Deputy Love was taken immediately to Carlinville Area Hospital, where he was pronounced dead on arrival, approximately five minutes after his collapse. The Coroner’s Certificate of Death recited the immediate cause of death as "ventricular fibrillation”, with an approximate interval between onset and death of "5-15 minutes”; 5. The Court finds, therefore, that Deputy Love was killed in the line of duty as defined in Section 2(e) of the Act, and; 6. That the proof submitted in support of this claim satisfied all the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000.00 (Twenty Thousand Dollars) be awarded to Eugenia Love, as surviving spouse of the deceased Deputy, Donald Dean Love.